This is an appeal by the State Insurance Fund, the insurance carrier of [he employer, from an award in favor of claimant for temporary total disability. The employer was a painting contractor conducting its business in the city of New York. It had no office or place of business elsewhere. Claimant was a resident of the State of New York. Claimant was employed to paint railroad bridges at various locations in the States of New York, New Jersey and Pennsylvania. While working as a painter at Chester, Pennsylvania, he became disabled as a result of blood poisoning and was Corced to discontinue work. The board found that claimant was not engaged in work at any fixed location without the State of New York and that his occupation was transitory in nature and incidental to the business transacted by the employer in the State of New' York and that consequently the board had jurisdiction. That is the only question raised by the appellants. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J, Heffernan, Brewster and Russell, JJ., concur; Foster, J., dissents, and votes to dismiss the claim on the authority of Matter of Amaxis v. Vassilaros (258 N. Y. 544).